M A N D A T E
TO THE 139TH DISTRICT COURT of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 30th day of
October, 2014, the cause upon appeal to revise or reverse your judgment between

      In re Order of Foreclosure Concerning 3713 Martz Lane, McAllen, TX 78504



CAUSE NO. 13-14-00414-CV                                        (Tr.Ct.No. C-5555-13-C)

was determined; and therein our said Court made its order in these words:

                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

the appellant.

      We further order this decision certified below for observance.

October 30, 2014.

                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 30th day of January, 2015.




                                             Dorian E. Ramirez, CLERK